Citation Nr: 1619306	
Decision Date: 05/12/16    Archive Date: 05/19/16

DOCKET NO.  10-31 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for ulcer disease.

2.  Entitlement to service connection for hemorrhoids.

3.  Entitlement to a rating in excess of 10 percent for degenerative joint disease of the lumbar spine prior to September 3, 2015, and a rating in excess of 20 percent from that date.

4.  Entitlement to a rating in excess of 10 percent for radiculopathy of the lumbar spine.

5.  Entitlement to an initial rating in excess of 10 percent for depressive disorder.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

 James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from September 1987 to March 1994.  These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).  By rating decision dated August 2008, the RO denied service connection for ulcer disease and an increased rating for degenerative joint disease of the lumbar spine.  When this case was before the Board in April 2015, it was remanded for additional development of the record.  A September 2015 rating decision granted service connection for depressive disorder, rated 10 percent.  The Veteran submitted a notice of disagreement with the assigned rating in October 2015.  In a November 2015 rating decision, the RO denied service connection for hemorrhoids and granted service connection for lumbar radiculopathy, and assigned a noncompensable rating, effective September 24, 2015.  The Veteran submitted a notice of disagreement with these determinations in November 2015.  By rating action dated February 2016, the RO assigned a 10 percent rating for lumbar radiculopathy, effective September 24, 2015.

In its April 2015 decision, the Board granted service connection for bilateral pes planus and restored the 20 percent evaluation for the Veteran's service-connected left knee disability.  In addition, the Board remanded a claim for service connection for a psychiatric disability.  Because the RO granted service connection for depressive disorder in September 2015 but the Veteran disagreed with the assigned rating, the issues have been characterized as set forth on the cover page.

The issues of service connection for hemorrhoids and increased ratings for depressive disorder and lumbar radiculopathy are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


FINDINGS OF FACT

1.  The Veteran's ulcer disease was manifested more than one year following service, and is not shown to be related to service.

2.  Prior to September 3, 2015, the Veteran's degenerative joint disease of the lumbar spine was manifested by forward flexion to 80 degrees.  There was no evidence of an abnormal gait.  

3.  From September 3, 2015, the Veteran's degenerative joint disease of the lumbar spine is manifested by forward flexion to 50 degrees.  There is no evidence of ankylosis.


CONCLUSIONS OF LAW

1.  Ulcer disease was not incurred in or aggravated by service, nor may it be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309 (2015).

2.  A rating in excess of 10 percent for degenerative joint disease of the lumbar spine prior to September 3, 2015 is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2015).

3.  A rating in excess of 20 percent for degenerative joint disease of the lumbar spine from September 3, 2015 is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2015).



REASONS OR BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  By correspondence in December 2007 and June 2009, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing, the evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  He has received the generic-type notice required in claims for increase.  It is not alleged that notice was less than adequate.

Pertinent Social Security Administration, private and VA medical records have been obtained.  The Veteran was afforded VA examinations to assess the etiology of his ulcer disease and the severity of his low back disability.  He has not identified any evidence pertinent in these matters that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background and Analysis

The Board has reviewed all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons or bases supporting its decision, there is no requirement that each item of evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board will summarize the evidence as deemed appropriate, and the analysis below will focus specifically on what the evidence shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The service treatment records show that the Veteran was seen in August 1991 and his symptoms included vomiting and diarrhea.  He denied abdominal pain.  An examination showed hyperactive bowel sounds, but no masses, tenderness or organomegaly was present.  The assessment was viral gastroenteritis.  In October 1993, he complained of pain in his right side.  An examination of the abdomen revealed mild epigastric tenderness to palpation.  There was no guarding or rebound.  The assessment was alcoholic gastritis.  Also in October 1993, it was noted he went to "UCC" over the weekend for complaints of chest pain.  It was reported he had vomited a cup of dark red blood.  He was to be evaluated to rule out an ulcer.  An upper gastrointestinal series was recommended if occult stool was positive.  The abdomen and viscera were normal on the separation examination in January 1994.  

VA outpatient treatment records show that a history of peptic ulcer disease was noted in November 2003.  

A VA examination was conducted in July 2008.  The Veteran complained of pain in the lumbar area associated with decreased range of motion and stiffness, with an occasional muscle spasm.  He stated that flare ups occurred up to four times a week.  He related that his abdominal pain had its onset in service.  He said he developed acute abdominal pain with hematemesis and that while hospitalized, endoscopy revealed an ulcer.  It was reported that bedrest had not been prescribed in the previous year.  An examination disclosed his gait was normal.  The paraspinal musculature was well developed.  Minimal tenderness was noted along the lumbar spine and along the paraspinal musculature.  There was no gross swelling or deformity. Forward flexion was 0-80 degrees; extension was 0-15 degrees; lateral flexion was 0-20 degrees bilaterally; and rotation was 0-45 degrees bilaterally.  There was pain associated with range of motion with gravity and against resistance.  Repetitive range of motion testing times three did not cause any increase in pain.  There was some fatigue, weakness and lack of endurance, but no incoordination was noted.  Additional limitations due to flare-ups could not be determined without resorting to speculation.  It was noted there was no discomfort or difficulty with range of motion testing.  An upper gastrointestinal series was normal.  The diagnoses were mild spondylosis of the lumbar spine, degenerative disc disease and degenerative joint disease without radiculopathy.  The examiner commented that despite the subjective history of a stomach ulcer, there were no objective findings to substantiate the diagnosis of an ulcer.  He added that the Veteran's stomach ulcer was not caused by or the result of an injury in service.  

The Veteran was admitted to a private hospital to rule out a myocardial infarction in August 2009.  The diagnoses on discharge included history of gastrointestinal bleed according to the Veteran and right upper quadrant pain.  It was indicated that an examination showed the abdomen was very tender at the right upper quadrant.  

VA outpatient treatment records show that in November 2009, the Veteran reported occasional nausea and that he got up in the morning to vomit.  The impressions were morning vomiting and peptic ulcer disease, diagnosed in Hawaii per the Veteran.  

The Veteran was seen in the emergency room of a private facility in July 2014.  He reported a remote history of an upper endoscopy for peptic ulcer disease.  It was indicated that he had hematemesis at that time.  The impressions were history of reflux disease as well as peptic ulcer disease.  An upper endoscopy in July 2014 revealed superficial gastric ulcers and duodenal ulcers.  

The Veteran was afforded a VA examination of the stomach in September 2015.  He reported he was told in service that he had an ulcer, and this was following testing after he had vomited blood.  The examiner reviewed the records and summarized the service treatment records and post-service treatment records.  She noted that the service treatment records did not contain a report of an upper gastrointestinal series and stated that it was likely that it was not necessary since emesis guiac and stool guiac were negative.  The diagnosis was peptic ulcer disease.  The examiner concluded it was less likely than not that the Veteran's ulcer condition was caused by, a result of or manifested in service, or that it was otherwise causally or etiologically related to service.  She noted the service treatment and post-service records are silent for objective evidence of and/or diagnosis/treatment of peptic ulcer disease during service or within one year of service.  She opined that it was less likely as not that the ulcer disease was caused by or a result of gastritis in service because gastritis is not a recognized cause of peptic ulcer disease.  She noted there was no convincing evidence that alcohol per se is a risk factor for peptic ulcer disease.  She added it was as likely as not that peptic ulcer disease was caused by or a result of the Veteran's chronic smoking habit because smoking is a recognized cause of peptic ulcer disease.  The examiner also noted that the Veteran denied the use of NSAIDS at the time of the diagnosis of peptic ulcer disease.  She pointed out that there an upper gastrointestinal series was not performed in service.

A VA examination of the spine was conducted on September 3, 2015.  The Veteran reported he had constant back pain.  An examination disclosed that forward flexion was 0-50 degrees; extension was 0-20 degrees; lateral flexion was 0-25 degrees on the right and 0-30 degrees on the left; and rotation was 0-25 degrees on the right and 0-30 degrees on the left.  It was noted there was pain on forward flexion and extension.  There was no localized tenderness or pain to palpation.  The Veteran was able to perform repetitive use testing without additional loss of function or limitation of motion.  It was reported that pain, weakness, fatigability or incoordination did not significantly limit functional ability with repeated use over time.  There was no guarding or muscle spasm.  Muscle strength testing was 5/5.  Straight leg raising was negative.  The Veteran did not have radiculopathy or ankylosis.  He did not have intervertebral disc syndrome.  The diagnosis was degenerative arthritis of the spine.  The examiner stated the back condition affected the Veteran's ability to work since activities involving heavy lifting or stooping were difficult because of his back.  The examiner stated that she was unable to specify if, when and to what extent further repetitive use or flare-ups limited function because this was not a contention with literature support and she would only be able to opine as to this issue if a flare-up occurred during the examination.  

	Service connection 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).

Certain chronic diseases (among them ulcer disease) may be service-connected on a presumptive basis if manifested to a compensable degree within a specified period of time postservice (one year for ulcer disease).  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  The Board notes that service connection may also be granted for such chronic diseases based on continuity of symptoms.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board finds that the Veteran's assertions that he vomited blood and was treated for abdominal symptoms during service are competent and credible evidence of an in-service event. However, while he has consistently reported a history of having an ulcer diagnosed in service, there is no indication in the service treatment records that he was found to have an ulcer.  There was no indication on the separation examination that he had any gastrointestinal abnormality.  When he was examined by the VA in July 2008, an upper gastrointestinal series was negative and the examiner found no evidence to support a diagnosis of an ulcer.  A duodenal ulcer was subsequently demonstrated in July 2014.  

Following the September 2015 VA examination, the examiner, based on a review of the records, concluded that the Veteran's ulcer disease is not related to service.  She noted there was no evidence in service or within one year of the Veteran's discharge from service of an ulcer.  She also concluded that the ulcer was not due to the documented in-service gastritis because gastritis is not medically understood to cause ulcer disease.  Indeed, the examiner commented that the ulcer was probably due to the fact that the Veteran is a smoker.  

As to the Veteran's assertions that his ulcer disease is related to service, his lay opinion cannot be considered competent evidence on this matter.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability.  Jandreau v. Shinseki, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (explaining that the situations where "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition," including diagnosing a medically "simple" condition such as a broken leg as opposed to a medically complex condition such as cancer). However, the medical evidence of record indicates there are multiple possible causes of ulcer disease and that identifying which cause is most likely in any given situation is a medically complex determination not within the ordinary knowledge of a lay person.  In this case, although the Veteran experienced abdominal symptoms during service, his ulcer disease was first manifested after service and the most probative evidence has found it is not linked to service.  The Board concludes, therefore, that the preponderance of the evidence is against the claim for service connection for ulcer disease.

The Board is grateful to the Veteran for his service, and regrets that a more favorable outcome could not be reached.  

	Increased rating

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Pertinent general policy considerations include:  interpreting examination reports in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; and, evaluating functional impairment on the basis of  lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The analysis is undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Under the General Rating Formula for Diseases and Injuries of the Spine, a 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating requires forward flexion of the thoracolumbar spine limited to 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  A 20 percent rating is warranted where there is evidence of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine is not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 10 percent rating is warranted where forward flexion is greater than 60 degrees but not greater than 85 degrees; or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, Diagnostic Code 5237.

Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, and Notes 1 and 2.

The Board will first address whether a rating in excess of 10 percent is warranted for degenerative joint disease of the lumbar spine prior to September 3, 2015.  While the July 2008 VA examination demonstrates the Veteran has limitation of motion of the lumbar spine, forward flexion was to 80 degrees, and the combined range of motion was 225 degrees.  A higher rating requires forward flexion to be no more than 60 degrees or that muscle spasm or guarding resulting in an abnormal gait.  However, the examination demonstrated that the Veteran's gait was normal.  Accordingly, there was no basis on which a rating higher than 10 percent was warranted prior to September 3, 2015.

Based on the findings of the VA examination conducted on September 3, 2015, a 20 percent rating was assigned for the Veteran's degenerative joint disease of the lumbar spine.  Since forward flexion was to 50 degrees, that does not provide a basis for a higher rating.  A 40 percent rating is also be assigned for favorable ankylosis of the entire thoracolumbar spine.  Ankylosis is immobility or consolidation of a joint due to disease, injury, or surgical procedure.  Dorland's Illustrated Medical Dictionary, at 94 (32nd ed. 2012).  Since the Veteran retains some low back motion, the thoracolumbar spine is not immobile, and not ankylosed.  The symptoms and related functional impairment the Veteran describes in his own reports do not satisfy the schedular criteria for a rating in excess of 20 percent for the low back disability.

The Veteran's degenerative joint disease of the lumbar spine may also be rated based on incapacitating episodes under Diagnostic Code 5243.  It was noted on the September 2015 VA examination that the Veteran did not have intervertebral disc syndrome.  In any event, there is no indication in the record that his low back disability has resulted in incapacitating episodes.  

The Board has considered whether factors including functional impairment and pain as addressed under 38 C.F.R. §§ 4.10, 4.40 and 4.45 would warrant a higher rating for the Veteran's degenerative joint disease of the lumbar spine.  See DeLuca v. Brown, 8, Vet. App. 202 (1995).  Both VA examinations did not show the Veteran had any additional limitation of motion following repetitive motion.  Any pain the Veteran has is not shown to have caused restriction warranting an increased rating, and is contemplated by the rating assigned for his low back disability.

Accordingly, the Board finds that the preponderance of the evidence is against a rating in excess of 10 percent for degenerative joint disease of the lumbar spine prior to September 3, 2015, or a rating in excess of 20 percent from that date.  

The Board notes that this decision does not leave the Veteran without recourse.  If the service-connected disability should worsen in the future, the Veteran is free to file a new claim for an increased rating.  However, for the Board to award additional compensation based on the mere potential for such worsening would be premature at this time.  

	Additional considerations

The Board has considered whether referral of this matter for consideration of an extraschedular rating is warranted, but finds that all symptoms and impairment associated with the degenerative joint disease of the lumbar spine are encompassed by the schedular criteria for the ratings now assigned.  The Veteran has not alleged any functional impairment that is not encompassed by those criteria.  Therefore, they are not inadequate, and referral for consideration of an extraschedular rating is not necessary.  See Thun v. Peake, 22 Vet. App. 111 (2008).

It is neither shown nor alleged that the Veteran's degenerative joint disease of the lumbar spine precluded the Veteran from being gainfully employed.  The examiner noted following the September 2015 VA examination that the Veteran's back disability made it difficult to do activities that involved heavy lifting or stooping.  This does not suggest the Veteran is incapable of employment. Accordingly, the matter of entitlement to a total rating based on individual unemployability due to service-connected disability is not raised by the record in the context of this claim.


ORDER

Service connection for ulcer disease is denied. 

Ratings in excess of 10 percent for degenerative joint disease of the lumbar spine prior to September 3, 2015 or in excess of 20 percent from that date are denied.


REMAND

A September 2015 rating decision granted service connection for depressive disorder and assigned a 10 percent evaluation for it.  In November 2015, the RO denied service connection for hemorrhoids and granted service connection for lumbar radiculopathy, and assigned a noncompensable evaluation for it.  The Veteran filed a notice of disagreement with the rating for depressive disorder in October 2015, and a notice of disagreement with the denial of service connection for hemorrhoids and the rating for lumbar radiculopathy in November 2015.  By rating decision dated February 2016, the RO assigned a 10 percent evaluation for lumbar radiculopathy, effective September 24, 2015.  In AB v Brown, 6 Vet. App. 35 (1993), the United States Court of Appeals for Veterans Claims held that, where there is no clearly expressed intent to limit the appeal to entitlement to a specific disability rating for the service connected condition, the RO and the Board are required to consider entitlement to all available ratings for that condition.  Accordingly, the issue of a rating in excess of 10 percent for lumbar radiculopathy must still be considered.  

While the Veteran has submitted a notice of disagreement with these determinations, a statement of the case has not been issued.  Where a statement of the case has not been provided following the timely filing of a notice of disagreement, a remand, not a referral by the Board is required.  Manlincon v. West, 12 Vet. App. 238 (1999).  After the statement of the case is issued, these claims will be before the Board only if the Veteran timely perfects an appeal of such matter.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

The AOJ should issue an appropriate statement of the case addressing the issues of service connection for hemorrhoids and increased ratings for depressive disorder and lumbar radiculopathy.  The appellant and his representative should be afforded opportunity to respond.  These issues should be returned to the Board only if the appellant submits a timely substantive appeal after the statement of the case is issued.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


